              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 3:20-cv-00306-MR


WALTER TIMOTHY GAUSE,            )
                                 )
                     Petitioner, )
                                 )
               vs.               )              ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

     THIS MATTER is before the Court on the Petitioner’s “Motion for

Summary Judgment” [Doc. 14].

     On November 12, 2020, the Court dismissed the Petitioner’s Petition

for Writ of Habeas Corpus as an unauthorized, successive habeas petition.

[Doc. 12]. On the same date, the Court received the present “Motion for

Summary Judgment” from the Petitioner. [Doc. 14]. Because the Court has

disposed of the underlying habeas petition, the Petitioner's present motion is

moot and shall be denied.

     IT IS, THEREFORE, ORDERED that the Petitioner’s “Motion for

Summary Judgment” [Doc. 14] is DENIED.




        Case 3:20-cv-00306-MR Document 16 Filed 11/16/20 Page 1 of 2
IT IS SO ORDERED.
                        Signed: November 16, 2020




                                2



 Case 3:20-cv-00306-MR Document 16 Filed 11/16/20 Page 2 of 2
